Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 27, 2021

                                      No. 04-21-00334-CV

        IN THE INTEREST OF L.J.C., X.I.C., Z.S.C., E.A.C., L.C.C., AND A.R.G.

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00922
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellee’s brief was due October 25, 2021. Appellee has filed a
motion for extension of time to file its brief. Appellee’s motion is GRANTED. Appellee’s brief
is due on November 15, 2021.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court